PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/414,780
Filing Date: 17 May 2019
Appellant(s): Cheng et al.



__________________
Feng Zhou
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/27/21.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/27/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Procedural posture
The sole issue of this appeal is the rejection of all of the Appellant’s claims under 35 USC 101.  The instant application is a continuation of application 15/48,972 and the instant application claims almost identical subject matter in the independent claims as in the ‘972 application, with one exception.  The first independent claim in the ‘972 application was:

    PNG
    media_image2.png
    645
    683
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    432
    694
    media_image3.png
    Greyscale

The independent claim in the ‘972 application was arguably broader than that of the instant application with one exception, that being the limitations at the end of the independent claim directed to generating a vibration and/or sound as an output.  The rejection of all of the claims in the ‘972 application under 101 was appealed to the PTAB and that rejection was upheld in Ex parte Cheng, Appeal 2018-004701.  In that decision, the Board held that the claimed subject matter comprised an abstract idea in the form both of a method of organizing human behavior and as process that a human being could perform mentally:

    PNG
    media_image4.png
    756
    679
    media_image4.png
    Greyscale

Id., page 6.

Mayo test:

    PNG
    media_image5.png
    206
    635
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    141
    647
    media_image6.png
    Greyscale

Id., page 13.

Appellant’s Brief
	Appellant argues in its Brief on page 10 in regard to the rejections made under 35 USC 101:

    PNG
    media_image7.png
    216
    688
    media_image7.png
    Greyscale

Appellant’s argument is unpersuasive.  Appellant cites no legal authority in support of its argument that a 101 rejection that identifies some but not all of the claimed limitations as constituting the abstract idea is improper.  Furthermore, to the extent that the Appellant implies that the Office’s Example 37 provides support for this position that is incorrect as Example 37 makes no such statement.  Also, to the extent that Example 37 is part of the 2019 PEG and to the extent that Example 37 might support Appellant’s legal argument, the CAFC has held repeatedly, however, that these Guidelines published by the Office do not of themselves constitute legal authority.1  And, finally, the 101 rejection that was upheld in the appeal of the earlier ‘972 application and was upheld by the Board did not identify all of the claimed limitations as constituting the abstract idea.


    PNG
    media_image8.png
    191
    707
    media_image8.png
    Greyscale

Appellant is incorrect.  As cited supra, the Board held in regard to the appeal of the ‘972 application that the claimed subject matter comprised an abstract idea in the form both of a method of organizing human behavior and as process that a human being could perform mentally.  Furthermore, while the instant application may “not recite the same specific hardware or tangible elements” as in the ‘972 application, that is only true in regard to the limitations regarding generating a vibration and/or sound as an output claimed in the instant application.  Otherwise, the ‘972 application and the instant application claim the same hardware elements in terms of, e.g., “motion sensors”, an “activity tracking device”, and a “processor”.  Furthermore, none of these hardware elements were identified in the 101 rejection in the instant application as being part of the abstract idea.



    PNG
    media_image9.png
    303
    750
    media_image9.png
    Greyscale

Appellant’s argument is unpersuasive.  With the exception of the limitations regarding generating a vibration and/or sound as an output the Board held in regard to the appeal of the ‘972 application that the other elements claimed in addition to the abstract idea (e.g., the claimed “activity tracking device” and “one or more motion sensors”) did not constitute a “practical application:

    PNG
    media_image10.png
    497
    660
    media_image10.png
    Greyscale

Ex parte Cheng, page 9.
Appellant’s claims in the instant application now including the limitations regarding generating a vibration and/or sound as an output do not change this analysis because such a device does not constitute a “particular machine” for purposes of the two-part Mayo test.  The device is merely claimed (and disclosed) for the extra-solution activity of providing a notification to the user.  Providing a notification to the user via a mechanical vibration and/or sound is notoriously well-known (think cellphones or pagers that beep and vibrate), the limitations are only tangentially related to the inventive concept of holding notifications, and the limitations merely relate to data outputting.  For all of these reasons the claimed limitations regarding generating a vibration and/or sound as an 

    PNG
    media_image11.png
    211
    659
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    123
    650
    media_image12.png
    Greyscale

Providing visual outputs of data via computer displays has been repeatedly held by the CAFC to not constitute significantly more than an abstract idea in, e.g., Electric Power Group and University of Florida Research.  To the extent that the Appellant merely claims (and discloses) employing a vibration device for this same purpose there is no reason to distinguish this device from a such a computer display, in terms of also not constituting significantly more.



    PNG
    media_image13.png
    287
    686
    media_image13.png
    Greyscale



    PNG
    media_image14.png
    181
    680
    media_image14.png
    Greyscale

Appellant’s argument is unpersuasive because the fact that the output of Appellant’s claimed abstract idea in terms of its claimed method of holding notifications is then used to generate an output does not constitute more than the abstract idea itself.  See, e.g., the CAFC’s holdings in Electric Power Group and University of Florida Research that merely outputting the results of an abstract idea to a display device does not render patent eligible subject matter.
	Appellant further argues on pages 12-13 of its Brief that its claimed limitations regarding generating a vibration and/or sound as an output is analogous to that of the animal feed dispenser and/or animal sorting gate described by the Office in its Example 46 to render patent eligible subject matter.  Putting aside that the Office’s Examples are not legal authority, Appellant’s claimed limitations regarding generating a vibration and/or sound as an output is not analogous to these other devices because it is merely employed to output data from an abstract idea, where these other devices are integral parts of their inventive concept.

inter alia, gathering GPS and physiological sensor data regarding a human user, analyzing that data, and providing an output to the user via audio, haptic, and/or visual prompts based on that analysis.  All of the claims in the ‘682 application were rejected under 101 and that rejection was appealed to the PTAB.  The Board then held in its decision in Ex parte Rauhala, Appeal 2020-001429m that the claimed invention comprised an abstract idea in the form of a mental process.  As well as the Board also held that the limitations directed to providing audio, haptic, and/or visual prompts to the user based on the output of the abstract idea did not render patent eligible subject matter.  Id., page 17.  While Ex parte Rauhala has not been identified as a precedential decision of the PTAB, it is at least persuasive authority that claims such as those of the instant application directed to employing a vibration device to provide an output do not render patent eligible subject matter under the two-part Mayo test when those claims are otherwise directed to an abstract idea.



    PNG
    media_image15.png
    387
    769
    media_image15.png
    Greyscale

Appellant’s arguments are not persuasive.  Appellant’s invention does not result in a technological improvement to its claimed “activity tracking device”.  That is, to the extent that the claimed device comprises, e.g., “motion sensors,” a “processor”, a “display”, and a device generating a vibration and/or sound as an output Appellant’s invention does not result in any technological improvement to these devices.  That is, Appellant’s claimed invention does not result in any of these devices, e.g., be able to operate more quickly, use less power, be manufactured more cheaply, generate more precise results, or the like.  Instead, Appellant merely claims these devices for their generic, well-known, and conventional purposes.  Appellant’s claimed “processor” is employed to execute a computer program embodying Appellant’s claimed abstract idea; the claimed “motion sensors” are employed to gather data; and the claimed “display” and vibrotactile/sound device are employed to provide outputs from the computer program.  Such uses of generic, well-known, and conventional technologies for their generic, well-known, and 

    PNG
    media_image5.png
    206
    635
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    141
    647
    media_image6.png
    Greyscale

Ex parte Cheng, Appeal 2018-004701, page 13.



    PNG
    media_image16.png
    232
    624
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    334
    638
    media_image17.png
    Greyscale

Id., page 11.

Respectfully submitted,
/MICHAEL C GRANT/Primary Examiner, Art Unit 3715     
                                                                                                                                                                                                   Conferees:

/XUAN M THAI/
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715     

            
                                                                                                                                                                                       Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “We note that this guidance ‘is not, itself, the law of patent eligibility, does not carry the force of law, and is not binding on our patent eligibility analysis.’ In re Rudy, 956 F.3d 1379, 1382 (Fed. Cir. 2020). And to the extent the guidance “contradicts or does not fully accord with our caselaw, it is our caselaw, and the Supreme Court precedent it is based upon, that must control.” Id. at 1383.”  Cxloyalty, Inc. v. Maritz Holdings, Inc., slip. op., FN1, page 14.